 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinnebagoTelevisionCorp.,d/b/aWTVOTelevision StationandLocal 1220,InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Case 38-CA-614June 27, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOnMay 8, 1969, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengagedin and was engagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting briefand the General Counsel filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent,Winnebago TelevisionCorp., d/b/a WTVOTelevision Station,Rockford,Illinois,itsofficers,agents, successors,and assigns,shalltaketheactionsetforthintheTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiledon February 4, 1969, Local 1220,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,hereincalled the Union,a complaintdated February 13, 1969,was duly issued alleging that WinnebagoTelevision Corp.,d/b/aWTVO TelevisionStation,hereincalledtheRespondent,has engaged in and is engaging in unfairlabor practices within themeaning of Sections 8(a)(l) and(5) and 2(6) and (7) of the National Labor Relations Act,as amended.In substance,the complaint alleges that onJanuary 17, 1969, the Union was duly certified as theexclusivecollective-bargainingrepresentativeofRespondent's employees in an appropriate unit, and thatsince said date Respondent has refused and is refusing torecognize and to bargain with the Union as such exclusivebargainingrepresentative,althoughtheUnionhasrequested and is requesting it to do so. Respondent'sanswer, as amended at the hearing, denies that it hasviolated the Act. Respondent's defense, in substance, isthat in the underlying representation proceeding the Boarderred with respect to the unit which it found appropriateforthepurposes of collective bargaining and,morespecifically, that the Board's findings of fact therein werenot supported by substantial evidence and the Board'sdecision was arbitrary and capricious. A hearing in thisproceedingwas held on April 17, 1969, in Rockford,Illinois.Upon the entire record in the case, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,anIllinoiscorporation,operatesatelevisionbroadcasting station inRockford,Illinois.During the 12 months preceding the issuance of thecomplaint, which period is representative of Respondent'sbusiness activities,Respondent sold goods and servicesvalued in excess of $50,000 to customers located outsidethe State of Illinois, and purchased and received goodsand services valued in excess of $50,000 from supplierslocated outside the State of Illinois. During the sameperiod,Respondent, in the course and conduct of itsoperations, derived a gross income in excess of $500,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESAfter a hearing in the consolidated cases numbered38-RC-567 and 38-RC-568, following petitions duly filedby the Union under Section 9(c) of the Act, the RegionalDirector for Region 13 issued a Decision, Order andDirection of Election dated November 18, 1968, in whichhefoundappropriateforcollectivebargaining thefollowing unit of Respondent's employees:Allnewsdepartmentemployees,includingnewscameramen,news reporters,news writers and newseditor,but excluding the newscaster,supervisors asdefined in the Act and all other employees.On November 29, 1968,Respondentfiledwith theBoard a request for review of the unit determination. Onor about January 9, 1969, the Board issued its denial ofsaid request for review.On January 9, 1969, pursuant to the Decision andDirection of Election, an election was held in which twovalid votes were cast for the Union, no vote was castagainst the Union, and one vote was challenged. OnJanuary 17, 1969, said Regional Director certified theUnion as the exclusive collective-bargaining representative177 NLRB No. 25 WINNEBAGO TELEVISION CORP.of the employees in the above-described unit.On January 17, 1969, and on various dates thereafter,theUnion requested Respondent to bargain collectivelywith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment for theemployees in the above-describedunit.At all times sincesaid date Respondent has refused to bargain collectivelywith the Union. On January 31, 1969, Respondent'sattorneyand agentwrote the Union a letter which, inpertinent part, reads as follows:This will confirm our phone conversation of January30,1969,inwhichIinformedyouaslegalrepresentativeofWinnebago Television Corporationthat the management of WTVO will not enter intocollective bargainingnegotiationswith your union.The reason for the refusal to bargain is thatWinnebago Television Corporation believes that theruling by the Labor Board in which they found the unitto be appropriate is erroneous and contrary to otherestablished legal precedents.Upon the foregoing, I find that the Union was dulycertifiedby the Board as the collective-bargainingrepresentative of the employees of Respondent in theappropriateunitdescribed above and that the Union at alltimes sinceJanuary 17, 1969, has been, and now is, theexclusivebargainingrepresentative of all the employees inthe aforesaid unit, withinthe meaningof Section 9(a) ofthe Act. I further find that Respondent since January 17,1969, has refused to bargain collectively with the Union astheexclusiverepresentativeof its employees in theappropriate unit and that by such refusalRespondent hasengaged inand is engaging in unfairlabor practices withinthe meaning of Section 8(a)(1) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connectionwith its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices,I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that the Respondent has refused tohonor the Certification of Representative issued by theBoard,and in order to insure that the employees in theappropriate unit will have the opportunity to enjoy the fullbenefits that may be derived from their selection of abargainingagentascontemplatedby the Act, Irecommend that the initial year of certification be deemedto begin on the date that the Respondent commences tobargain in good faith with the Union as the recognizedbargainingrepresentativefortheemployees in theappropriate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a LamarHotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5),cert. denied379 U.S. 817.Upon the basis of the foregoing findings of fact andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1271.All news department employees at Respondent'stelevisionbroadcasting station inRockford,Illinois,including news cameramen, news reporters, news writers,and news editor, but excluding the newscaster, supervisorsas defined in the Act, and all other employees constitute aunitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.Since January 17, 1969, and at all times materialherein,Local1220,InternationalBrotherhoodofElectricalWorkers,AFL-CIO, has been the exclusivecollective-bargaining representative within the meaning ofSection9(a)of the Act of the employees in theabove-described unit.3.By refusing, on and after January 17, 1969, tobargain collectivelywith the Union as the exclusiverepresentativeoftheemployees in the aforesaidappropriate unit,Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(5) of the Act.4.By the aforementioned refusal to bargain,Respondent has interfered with, restrained, and coercedand is interferingwith,restraining,andcoercingemployees in the exercise of the rights guaranteed them inSection 7 of the Act, and has thereby engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in the case, and pursuanttoSection 10(c) of the Act, I hereby recommend thatWinnebago Television Corp., d/b/aWTVO TelevisionStation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 1220,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,astheexclusivecollective-bargainingrepresentativeofitsemployees in the followingappropriate unit:Allnewsdepartmentemployees,includingnewscameramen,news reporters, news writers and newseditor,but excluding the newscaster, supervisors asdefined in the Act and all other employees.(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively concerning ratesof pay, wages, hours of employment, and other conditionsofemploymentwithLocal1220,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, as theexclusive representative of all the employees in theappropriateunitdescribed above, and, if an agreement isreached, embody itin a signedcontract.(b) Post at its place of business in Rockford,Illinois,copies of the attached notice marked "Appendix."' Copies'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the further 128DECISIONSOF NATIONALLABOR RELATIONS BOARDof said notice,on forms provided by the Officer-in-ChargeforSubregion38,afterbeingduly signed by itsrepresentative,shallbepostedby the Respondent,immediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(c)Notify said Officer-in-Charge,inwriting,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.'event that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify said Officer-in-Charge, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."WE WILL,upon request,bargain collectively withLocal 1220,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, as the exclusivebargainingrepresentative of all the employeesin the bargainingunit described below concerning rates of pay,wages,hoursofemployment,andotherconditionsofemployment,and, if an understandingisreached,embody itin a signed agreement.The bargaining unitis:Allnews department employees,includingnewscameramen,news reporters,news writers and newseditor, but excluding the newscaster,supervisors asdefined in the Act,and all other employees.DatedByAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WINNEBAGO TELEVISIONCORP.,D/B/AWIVOTELEVISION STATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Subregional Office,Fourth FloorCitizens Building,225Main Street,Peoria,Illinois 61602,Telephone 309-673-9061,Extension 282.